OPINION OF THE COURT
Edwin S. Shapiro, J.
Plaintiff brings this small claims action against the Village of Ossining for the sum of $1,213.99, the amount of a special assessment lien which was imposed by the village. There are three facets to plaintiff’s claim: (1) that the curb replacement involved was undertaken despite plaintiff’s and other property owners’ petitions not to have the work done; (2) that plaintiff interprets the village charter as equating curbing with macadamizing and, thereby contending that the special assessment was improperly levied against her; and (3) that plaintiff was assessed for 93.58 feet of curbing although her parcel measures only 75 feet.
The answer of the defendant, Village of Ossining, alleges a general denial and an affirmative defense contesting the subject matter jurisdiction of this court. Approximately four fifths of the special assessment apparently remains as an installment obligation not yet paid by plaintiff.
This decision is made after'a preliminary hearing and upon the pleadings.
Whatever the possible merits of plaintiff’s claim, the court concludes that the complaint must be dismissed for lack of subject matter jurisdiction because this is not an action for money only.
Section 1801 of the UJCA defines “small claims” in part as “any cause of action for money- only”. Besides the fact *149that approximately four fifths of the special assessment sued upon remains unpaid, the complaint, in fact, seeks judicial review by this court of a determination made by the Board of Trustees of the Village of Ossining. This court concludes that the Legislature did not intend to confer upon the Small Claims Courts of the municipalities within the State the jurisdiction ordinarily vested in the Supreme Court to hear and determine petitions to review determinations by municipalities pursuant to CPLR article 78.
Since this action seeks such a determination of a claim for relief which goes beyond a sum of money only, the complaint is dismissed without prejudice to plaintiff’s other possible remedies.